MEMORANDUM **
Ernesto Alonso Verdugo-Hernandez, a native and citizen of Mexico, petitions for *612review of a Board of Immigration Appeals (“BIA”) order denying his motion to remand based on a state court order vacating his conviction and dismissing his appeal from an immigration judge’s (“IJ”) order pretermitting his application for relief under former section 212(c). We have jurisdiction under 8 U.S.C. § 1252. See Fernandez-Ruiz v. Gonzales, 468 F.3d 1159, 1163 (9th Cir.2006). Reviewing de novo, id., we deny the petition for review.
We decline to consider the issue of the vacatur of Verdugo-Hernandez’s conviction because he failed to raise this issue in his opening brief to this court.
Verdugo-Hernandez’s equal protection argument is unavailing because VerdugoHernandez was deemed removable by the IJ on November 6, 2003, and that decision was affirmed by the BIA on February 8, 2005. See Servin-Espinoza v. Ashcroft, 309 F.3d 1193, 1198 (9th Cir.2002) (violation of equal protection to apply for 212(c) relief applies only to aliens who were ordered deported between May 14, 1997, and June 7,1999).
■The government’s motion for an extension of time to file its letter brief is denied as moot. The government filed its letter brief on June 21, 2007.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.